I cannot subscribe to the majority opinion of the court in this matter for the reason that it, in effect, decides the title to the office of sheriff of Plaquemines parish without the party who is in actual possession of the office (Dr. B.R. Slater, *Page 287 
the coroner of the parish) and claiming the right thereto by virtue of the express provisions of Section 71 of Article 7 of the Constitution of 1921, being made a party. In view of this fact, it is elementary that the action of this court in this instance cannot in any way affect the rights of Dr. Slater. Smith v. Little Pine Lumber Co., 150 La. 720, 91 So. 165, and Hansberry v. Lee, 311 U.S. 32, 61 S. Ct. 115, 85 L. Ed. 22, 132 A.L.R. 741. Consequently, the declaration in the majority opinion that the relator is the lawfully appointed sheriff and tax collector of Plaquemines parish and entitled to possession of that office is nothing more than useless and vain dictum, deciding nothing. Even if Blaize, armed with this decision by the court, seeks to oust the coroner as the sheriff of the parish, the coroner could not be compelled to respect the same any more than he could be compelled to respect an order of the "Zulu King."
Moreover, the courts are not authorized to try title to offices by injunction or mandamus. The proper procedure in such cases, where the person claiming title to the office is not in actual possession thereof, is by an act of intrusion into office. Guillotte v. Poincy, 41 La.Ann. 333, 6 So. 507, 5 L.R.A. 403; Goldman v. Gillespie, 43 La.Ann. 83, 8 So. 880; and State v. Turner, 152 La. 828, 829, 94 So. 411.
Besides, I am of the opinion that this case was tried in a court having no jurisdiction of the cause (the court of East Baton Rouge parish) for there was no real controversy or contest in the case. The entire matter was conceived, concocted, *Page 288 
and tried between parties who are not now and never have been in possession of the office of either sheriff or tax collector of Plaquemines parish, and while there is an agreed statement of facts by which the court of East Baton Rouge was sought to be given jurisdiction of the cause in so far as it affected the tax collector for the parish of Plaquemines, that is, that the respondents were in possession of the books of that office, the record discloses that statement to be incorrect.
I do not believe this court is justified in sanctioning such procedure, particularly when the same is opposed by more than 800 citizens, including taxpayers, the deputy sheriffs who hold office under Dr. Slater, as well as the Police Jury, all charging that the entire proceedings were conceived in collusion and fraud. Furthermore, it appears that these parties have sought to appeal from the case under the right and authority granted them to do so under Article 571 of the Code of Practice, which was denied them in the lower court and these same parties are now before this court asking that it grant such an appeal or exercise its supervisory jurisdiction to compel the trial judge to do so. In refusing them the suspensive appeal to which they are entitled as a matter of law and right, particularly in view of the charges of collusion and fraud in the record and the serious constitutional question raised as to the right of the governor to appoint in the instant case, the Supreme Court of this state has not only placed its stamp of approval on the alleged collusion and fraudulent acts of the plaintiff and defendants in securing the rendition of this judgment affecting *Page 289 
the rights of third persons not of record in the case, but has decided nothing it can enforce and has only laid the ground work for great confusion and disorder.
For these reasons, I respectfully dissent.